


OMNITEK ENGINEERING CORP.


2011 LONG-TERM INCENTIVE PLAN


           OMNITEK ENGINEERING CORP., a California corporation (the “Company”),
hereby adopts this 2011 Long-Term Incentive Plan (the “Plan”), effective as of
August 3, 2011.


1.           Purposes of the Plan.  The Board has adopted this Plan with the
intent, and directs that it be administered as necessary, to attract and retain
the best available personnel for positions of substantial responsibility;
provide additional incentive to Employees, Directors and Consultants; and
promote the success of the Company’s business.  Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant.  Stock Purchase Rights and Restricted
Stock Units may also be granted under the Plan.


2.           Definitions.  As used herein, the following definitions shall
apply:


(a)           “Administrator” means the Board or any of its Committees as shall
be administering the Plan in accordance with section 4 of the Plan.


(b)           “Applicable Laws” means the requirements relating to the
administration of stock option plans under the corporate laws of the state in
which the Company is incorporated, federal and state securities laws, the Code,
the regulations and policies of any stock exchange or quotation system on which
the Common Stock is listed or quoted, and the Applicable Laws of any foreign
country or jurisdiction where Options, Stock Purchase Rights, or Restricted
Stock Units are or will be granted under the Plan.


(c)           “Board” means the Board of Directors of the Company.


(d)           “Code” means the Internal Revenue Code of 1986, as amended.


(e)           “Committee” means a committee of Directors appointed by the Board
in accordance with section 4 of the Plan.


(f)           “Common Stock” means the common stock of the Company.


(g)           “Company” means Omnitek Engineering Corp., a California
corporation.


(h)           “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity,
including, at the discretion of the Administrator, an entity that is not a
natural person.


(i)           “Director” means a member of the Board.


(j)           “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.


(k)           “Effective” Date means August 3, 2011.


(l)           “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company(or the Parent or Subsidiary that employees the
Employee) or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed 90 days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three months following the 91st day of such leave, any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a Director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

 
 
 

--------------------------------------------------------------------------------

 



(m)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(n)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:


(i)           if the Common Stock is listed on any established stock exchange or
a national market system, including the Nasdaq National Market or the Nasdaq
SmallCap Market of the Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported by Nasdaq, The Wall Street Journal, or such other source as the
Administrator deems reliable;


(ii)           if the Common Stock is regularly quoted in an inter-dealer
quotation medium, but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported by such
inter-dealer quotation medium, The Wall Street Journal, or such other source as
the Administrator deems reliable; or


(iii)           in the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Administrator.


(o)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(p)           “Inside Director” means a Director who is an Employee.


(q)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.


(r)           “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option, Stock Purchase Right, or
Restricted Stock Unit grant.  The Notice of Grant is part of, and subject to the
terms of, the Option Agreement or the Restricted Stock Units Agreement as
applicable.


(s)           “Officer” means a person who is an executive officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.


(t)           “Option” means a stock option granted pursuant to the Plan.

 
 
 

--------------------------------------------------------------------------------

 

 
(u)           “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant.  The
Option Agreement is subject to the terms and conditions of the Plan.


(v)           “Option Exchange Program” means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.


(w           “Optioned Stock” means the Common Stock subject to an Option or
Stock Purchase Right.


(x)           Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.


(y)           “Outside Director” means a Director who meets the definition of
both a “Non-Employee Director” (as defined in Rule 16b-3 of the Exchange Act)
and “Outside Director” (as defined in Section 162(m) of the Code).


(z)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(aa)           “Participant” means a Service Provider to whom the Company has
granted a Restricted Stock Unit pursuant to section 17 of the Plan.


(bb)           “Plan” means this 2011 Long-Term Incentive Plan, as the same may
be amended and restated from time to time.


(cc)           “Restricted Stock” means Shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under section 11 of the Plan.


(dd)           “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Optionee evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right.  The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.


(ee)           “Restricted Stock Unit” means a bookkeeping entry representing a
right granted to a Participant pursuant to section 12 of the Plan to receive a
share of Common Stock on a date determined in accordance with section 12 of the
Plan and the Participant’s Restricted Stock Units Agreement.


(ff)           “Restricted Stock Units Agreement” means a written agreement
between the Company and a Participant who is granted Restricted Stock Units
under the Plan that contains the terms, conditions and restrictions pertaining
to the grant of the Restricted Stock Units.


(gg)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.


(hh)           “Section 16(b)” means Section 16(b) of the Exchange Act.


(ii)           “Service Provider” means an Employee, Director or Consultant.

 
 
 

--------------------------------------------------------------------------------

 

 
(jj)           “Share” means a share of Common Stock, as adjusted in accordance
with section 16 of the Plan.


(kk)           “Stock Purchase Right” means the right to purchase Common Stock
pursuant to section 11 of the Plan, as evidenced by a Notice of Grant.


(ll)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.


3.           Stock Subject to the Plan.  Subject to the provisions of section 16
of the Plan, the maximum aggregate number of Shares on which Options may be
granted and which may be sold on the exercise of such Options and under
Restricted Stock Purchase Agreements under the Plan is 1,000,000 Shares.  The
Shares may be authorized, but unissued, or reacquired Common Stock.  If an
Option or Stock Purchase Right expires or becomes unexercisable without having
been exercised in full or is surrendered pursuant to an Option Exchange Program,
or if Restricted Stock Units are forfeited, the unpurchased or unissued Shares
that were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated); provided, however, that Shares that
have actually been issued under the Plan, whether upon exercise of an Option or
Right, or upon the vesting of Restricted Stock Units, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.


4.           Administration of the Plan.


(a)           Procedure.


(i)           The Board may designate different Committees to administer the
Plan with respect to different groups of Service Providers.


(ii)           To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “Outside Directors” within the
meaning of Section 162(m) of the Code.


(iii)           To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.


(iv)           Other than as provided above, the Plan shall be administered by
the Board or a Committee, which Committee shall be constituted to satisfy
Applicable Laws.


(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:


(i)           to determine the Fair Market Value pursuant to section 2(m)(iii)
of the Plan;


(ii)           to select the Service Providers to whom Options, Stock Purchase
Rights, and Restricted Stock Units may be granted hereunder;

 
 
 

--------------------------------------------------------------------------------

 

 
(iii)           to determine the number of Stock Purchase Rights and Shares of
Common Stock to be covered by each Option or Stock Purchase Right granted
hereunder;


(iv)           to approve forms of agreement for use under the Plan;


(v)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Option, Stock Purchase Right, or Restricted Stock Unit
granted hereunder.  Such terms and conditions include the exercise price, the
time or times when Options or Stock Purchase Rights may be exercised (which may
be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any
Restricted Stock Unit, Option, or Stock Purchase Right or the Shares of Common
Stock relating thereto, based in each case on such factors as the Administrator,
in its sole discretion, shall determine;


(vi)           to cancel any Option or Stock Purchase Right if the Fair Market
Value of the Common Stock covered by such Option or Stock Purchase Right shall
have declined since the date the Option or Stock Purchase Right was granted and
may issue replacement Options or Stock Purchase Rights with an exercise price
equal to the then-current Fair Market Value;


(vii)           to institute an Option Exchange Program;


(viii)           to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;


(ix)           to establish, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to subplans established for
the purpose of satisfying applicable foreign laws;


(x)           to modify or amend each Option, Stock Purchase Right, or
Restricted Stock Unit (subject to section 18(c) of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options longer than is otherwise provided for in the Plan;


(xi)           to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option, Stock Purchase Right, or
Restricted Stock Unit previously granted by the Administrator;


(xii)           to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or in any Option or Restricted Stock Units Agreement,
in a manner and to the extent it shall deem necessary, all of which
determinations and interpretations made by the Administrator shall be conclusive
and binding on all Optionees and Participants, any other holders of Options or
Restricted Stock Units, and their legal representatives and beneficiaries;


(xiii)           except to the extent prohibited by or impermissible in order to
obtain treatment desired by the Administrator under Applicable Law or rule, to
allocate or delegate all or any portion of its powers and responsibilities to
any one or more of its members or to any person(s) selected by it, subject to
revocation or modification by the Administrator of such allocation or
delegation; and

 
 
 

--------------------------------------------------------------------------------

 

 
(xiv)           to make all other determinations deemed necessary or advisable
for administering the Plan.


(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations, and interpretations shall be final and binding on all
Optionees and Participants and any other holders of Options, Stock Purchase
Rights, or Restricted Stock Units.


5.           Eligibility.  Nonstatutory Stock Options, Stock Purchase Rights,
and Restricted Stock Units may be granted to Service Providers.  Incentive Stock
Options may be granted only to Employees.


6.           Limitations.


(a)           Designation.  Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all Plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options.  For
purposes of this section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.  The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.


(b)           No Right of Continuing Service or Employment.  Neither the Plan
nor any Option, Stock Purchase Right, or Restricted Stock Unit shall confer upon
an Optionee or Participant any right with respect to continuing the Optionee’s
or Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the existing right of the Optionee, Participant,
or the Company to terminate such relationship.


7.           Term of Plan.  Subject to section 22 of the Plan, the Plan shall
become effective upon its adoption by the Board.  It shall continue in effect
for a term of 10 years from the Effective Date unless terminated earlier under
section 18 of the Plan.


8.           Term of Option.  The term of each Option shall be stated in the
Option Agreement.  In the case of an Incentive Stock Option, the term shall be
10 years from the date of grant or such shorter term as may be provided in the
Option Agreement.  Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five years from the date of grant or such shorter term as
may be provided in the Option Agreement.


9.           Option Exercise Price and Consideration.


(a)           Exercise Price.  The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator and specified in the Option Agreement, subject to the following:


(i)           In the case of an Incentive Stock Option:


(1)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant.

 
 
 

--------------------------------------------------------------------------------

 



(2)           granted to any Employee other than an Employee described in
subsection 9(a)(i)(1) immediately above, the per Share exercise price shall be
no less than 100% of the Fair Market Value per Share on the date of grant.


(ii)           In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator.  In the case of a
Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 85% of the Fair Market Value per Share on
the date of grant. In this regard, a stock option granted with an exercise price
less than FMV on the date of grant is nonqualified deferred compensation subject
to the restrictions of Code Section 409A.


(iii)           In the event of a merger or other corporate transaction, a new
Option may be substituted for an outstanding Option, or such outstanding Option
may be assumed.


(b)           Waiting Period and Exercise Dates.  At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.


(c)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  Such consideration may consist entirely of:


(i)           cash;


(ii)           check;


(iii)           other Shares, provided Shares acquired from the Company have
been owned by the Optionee for more than six months on the date of surrender and
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;


(iv)           consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;


(v)           a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee’s participation
in any Company-sponsored deferred compensation program or arrangement;


(vi)           any combination of the foregoing methods of payment; or


(vii)           such other consideration and method of payment for the issuance
of Shares to the extent permitted by Applicable Laws.


In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant as set forth in the Option
Agreement.  Notwithstanding the form of consideration determined by the
Administrator at the time of grant, the Administrator shall have the authority,
in its sole and absolute discretion, to accept other forms of consideration as
the method of payment.



 
 

--------------------------------------------------------------------------------

 

 
10.           Exercise of Option.


(a)           Procedure for Exercise; Rights as a Stockholder.  Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement.  Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence.  An Option may not be exercised for a fraction of a Share.  An Option
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse or in the name of a
family trust of which the Optionee is a trustee.  Until the Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised; provided
that if the Company shall be advised by counsel that certain requirements under
the federal, state or foreign securities laws must be met before Shares may be
issued under this Plan, the Company shall notify all persons who have been
issued Options, and the Company shall have no liability for failure to issue
Shares under any exercise of Options because of delay while such requirements
are being met or the inability of the Company to comply with such
requirements.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in section 16 of the Plan.  Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.


(b)           Termination of Relationship as a Service Provider.  If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death,
disability or for cause, the Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement).  In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for 30 days following the Optionee’s termination.  If, on the date
of termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the
Plan.  If, after termination, the Optionee does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.


(c)           Disability of Optionee.  If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for 6 months following the Optionee’s
termination.  If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 
 
 

--------------------------------------------------------------------------------

 



(d)           Death of Optionee.  If an Optionee dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant), by the Optionee’s estate or by a
person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death.  In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for 6 months following the Optionee’s termination.  If, at the time
of death, the Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan.  The Option may be exercised by the executor or administrator of the
Optionee’s estate or, if none, by the person(s) entitled to exercise the Option
under the Optionee’s will or the laws of descent or distribution.  If the Option
is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.


(e)    Termination of Relationship as a Service Provider For Cause.    If an
Optionee is terminated as a Service Provider For Cause as defined below, all
Options held by the Optionee shall there upon expire at 5 p.m. Pacific Standard
Time on the date of termination.  For the purpose of this clause, "For Cause"
shall mean that the Service Provider is determined by the Administrator to have
committed an act of embezzlement, fraud, dishonesty, or breach of fiduciary duty
to the Company, or to have deliberately disregarded the rules of the Company
which resulted in loss, damage, or injury to the Company, or because the
director has made any unauthorized disclosure of any of the secrets or
confidential information of the Company, has induced any client or customer of
the Company to break any contract with the Company, has induced any principal
for whom the Company acts as agent to terminate the agency relationship, or has
engaged in any conduct that constitutes unfair competition with the Company.


11.           Stock Purchase Rights.


(a)           Rights to Purchase.  Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan.  After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer.  The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.


(b)           Repurchase Option.  Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability).  The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser plus interest at the rate of 10% per year from the date of the
original purchase and may be paid by cancellation of any indebtedness of the
purchaser to the Company.  The repurchase option shall lapse at a rate
determined by the Administrator.

 
 
 

--------------------------------------------------------------------------------

 

 
(c)           Other Provisions.  The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.


(d)           Rights as a Stockholder.  Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in section 16
of the Plan.


12.           Restricted Stock Units.


(a)           Restricted Stock Units Agreement.  Each Restricted Stock Units
award pursuant to this section 12 shall be evidenced by a Restricted Stock Units
Agreement between the Participant and the Company.  Such award shall be subject
to all applicable terms and conditions of the Plan and may be subject to any
other terms and conditions that are not inconsistent with the Plan and that the
Administrator deems appropriate for inclusion in a Restricted Stock Units
Agreement.  The provisions of the various Restricted Stock Units Agreements
entered into under the Plan need not be identical.


(b)           Purchase Price.  No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Units award, the consideration for which shall be services actually
rendered to the Company, a Parent or Subsidiary, or for its benefit.


(c)           Vesting.  Restricted Stock Units may or may not be made subject to
vesting conditions based upon the satisfaction of such requirements, conditions,
or restrictions, as shall be established by the Administrator and set forth in
the Restricted Stock Units Agreement.


(d)           Voting.  Participant shall have no voting rights with respect to
Shares represented by Restricted Stock Units until the date of the issuance of
such Shares (as evidenced by the appropriate entry on the books of the Company
or of a duly-authorized transfer agent of the Company).


(e)           Effect of Termination of Service.  Unless otherwise provided by
the Administrator in the grant of Restricted Stock Units and set forth in the
Restricted Stock Units Agreement, if a Participant’s service terminates for any
reason, whether voluntary or involuntary (including the Participant’s death or
Disability), then the Participant shall forfeit to the Company any Restricted
Stock Units that remain subject to vesting conditions as of the date of the
Participant’s termination of service.


(f)           Settlement of Restricted Stock Unit Award.  The Company shall
issue to the Participant as soon as practicable following the dates the vesting
conditions or other requirements, conditions, or restrictions applicable thereto
shall be satisfied, and in any event, within two and one-half months after such
date, a number of whole Shares equal to the number of whole Restricted Stock
Units as set forth in and subject to the Restricted Stock Units Agreement that
are no longer subject to vesting conditions, subject to withholding of
applicable taxes, if any.

 
 
 

--------------------------------------------------------------------------------

 

 
(g) Restrictions on Transfer of Restricted Stock Units. Restricted Stock Units
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge,encumbrance, or garnishment by creditors of the participant
or the Participant’s beneficiary, except: (i) by will or by the laws of descent
and distribution; (ii) to a Participant’s family member who has acquired the
Restricted Stock Unit Award through a gift or a transfer for value pursuant to a
domestic relations order in settlement of marital property rights or a transfer
to an entity in which more that 50% of the voting interests owned by a
Participant’s family members or the Participant in exchange for an interest in
that entity, all as more particularly provided in the general instructions to
Form S-8 or any successor form under the Securities Act of 1933; or (iii) as
determined otherwise by the Administrator, in which case such Restricted Stock
Unit Award shall contain such additional terms and conditions as the
Administrator deems appropriate.


13.           Withholding.  If the grant or exercise of an Option or a Stock
Purchase Right pursuant to this Plan or any other event in connection with any
such grant or exercise, or the award or vesting of a Restricted Stock Unit, the
issuance of the Share represented by such Restricted Stock Unit, or any other
event in connection with such award, vesting, or issuance, creates an obligation
to withhold income and employment taxes pursuant to the Applicable Laws, such
obligation may, at the sole and absolute discretion of the Administrator at the
time of the grant of the Option, Stock Purchase Right, or Restricted Stock Unit,
and to the extent permitted by the terms of the Option, Stock Purchase Right, or
Restricted Stock Unit and the then-governing provisions of the Code and the
Exchange Act, be satisfied (a) by the holder of the Option, Stock Purchase
Right, or Restricted Stock Unit delivering to the Company an amount of cash
equal to such withholding obligation; (b) by the Company withholding from any
compensation or other amount owing to the holder of the Option, Stock Purchase
Right, or Restricted Stock Unit the amount (in cash, stock or other property as
the Company may determine) of the withholding obligation; (c) by the Company
withholding Shares of stock subject to the Option, Stock Purchase Right, or
Restricted Stock Unit with a Fair Market Value equal to such obligation; or
(d) by the holder of the Option, Stock Purchase Right, or Restricted Stock Unit
either delivering Shares of stock that have been owned by the holder for more
than six months or canceling Options or Restricted Stock Units or other rights
to acquire stock from the Company that have been held for more than six months
with a Fair Market Value equal to such requirements.  In all events, delivery of
Shares of stock issuable on exercise of the Option, on grant of the Stock
Purchase Right, or on vesting of the Restricted Stock Unit shall be conditioned
upon and subject to the satisfaction or making provision for the satisfaction of
the withholding obligation of the Company resulting from the grant or exercise
of the Option, grant of the Stock Purchase Right, vesting of the Restricted
Stock Unit, or any other event in accordance with the foregoing.  The Company
shall be further authorized to take such other action as may be necessary, in
the opinion of the Company, to satisfy all obligations for the payment of such
taxes.


14.           Nontransferability of Options and Stock Purchase Rights.


(a)           An Option or Stock Purchase Right may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee, all save and except only (i) an
Optionee’s family member who has acquired the Option or Stock Purchase Right
through a gift or a transfer for value pursuant to a domestic relations order in
settlement of marital property rights or a transfer to an entity in which more
that 50% of the voting interests owned by an Optionee’s family members or the
Optionee in exchange for an interest in that entity, all as more particularly
provided in the general instructions to Form S-8 or any successor form under the
Securities Act of 1933; or (ii) unless determined otherwise by the
Administrator, in which case such Option or Stock Purchase Right shall contain
such additional terms and conditions as the Administrator deems appropriate.


 
 
 

--------------------------------------------------------------------------------

 

 
(b) An Incentive Stock Option may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.  An Incentive Stock Option can only be exercised
by Optionee.  In the event of the death of Optionee while an eligible employee
of the Company or within three months after termination thereof, this Option can
be exercised by the executor or personal representative of the estate of
Optionee or such other person who has acquired this Option as a bequest or by
inheritance from Optionee.


15.           Grants to Directors and Officers.  To the extent the Company has a
class of securities registered under Section 12 of the Exchange Act, Options,
Stock Purchase Rights, or Restricted Stock Units granted under the Plan to
Directors and Officers (as used in Rule 16b-3 promulgated under the Exchange Act
or any amendment or successor rule of like tenor) intended to qualify for the
exemption from Section 16(b) of the Exchange Act provided in Rule 16b-3 shall,
in addition to being subject to the other restrictions and limitations set forth
in this Plan, be made as follows:


(a)           Requirements for Grant to Officer or Director.  A transaction
whereby there is a grant of an Option, Stock Purchase Right, or Restricted Stock
Unit pursuant to this Plan must satisfy one of the following:


(i)           The transaction must be approved by the Board or duly authorized
Committee composed solely of two or more Outside Directors of the Company.


(ii)           The transaction must be approved or ratified, in compliance with
Section 14 of the Exchange Act, by either:  (1) the affirmative vote of the
holders of a majority of the securities of the Company present or represented
and entitled to vote at a meeting of the stockholders of the Company held in
accordance with the Applicable Laws of the state of incorporation of the
Company; or (2) if allowed by applicable state law, the written consent of the
holders of a majority, or such greater percentage as may be required by
Applicable Laws of the state of incorporation of the Company, of the securities
of the Company entitled to vote.  If the transaction is ratified by the
stockholders, such ratification must occur no later than the date of the next
annual meeting of stockholders.


(iii)           The stock acquired must be held by the Officer or Director for a
period of six months subsequent to the date of the grant; provided that if the
transaction involves a derivative security (as defined in Section 16 of the
Exchange Act), this condition shall be satisfied if at least six months elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than on exercise or conversion) or
its underlying equity security.


(b)           Approval Required for Disposition of Securities.  Any transaction
involving the disposition by the Company of its securities in connection with
Options, Stock Purchase Rights, or Restricted Stock Units granted pursuant to
this Plan to an Officer or Director shall:


(i)           be approved by the Board or duly authorized Committee composed
solely of two or more Outside Directors; or


(ii)           be approved or ratified, in compliance with Section 14 of the
Exchange Act, by either:  (1) the affirmative vote of the holders of a majority
of the securities of the Company present or represented and entitled to vote at
a meeting duly held in accordance with the Applicable Laws of the state of
incorporation of the Company; or (2) if allowed by applicable state law, the
written consent of the holders of a majority, or such greater percentage as may
be required by Applicable Laws of the state of incorporation of the Company, of
the securities of the Company entitled to vote; provided that such ratification
occurs no later than the date of the next annual meeting of stockholders; unless
the securities so acquired are held by the Officer or Director for six months
following the date of such acquisition, provided that this condition shall be
satisfied with respect to a derivative security if at least six months elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.

 
 
 

--------------------------------------------------------------------------------

 

 
All of the foregoing restrictions and limitations are based on the governing
provisions of the Exchange Act and the rules and regulations promulgated
thereunder as of the date of adoption of this Plan.  If, at any time, the
governing provisions are amended to permit an Option, Stock Purchase Right, or
Restricted Stock Unit to be granted or exercised pursuant to Rule 16b-3 or any
amendment or successor rule of like tenor without one or more of the foregoing
restrictions or limitations, or the terms of such restrictions or limitations
are modified, the Administrator may award Options, Stock Purchase Rights, or
Restricted Stock Units to Directors and Officers and may modify outstanding
Options, Stock Purchase Rights, or Restricted Stock Units in accordance with
such changes, all to the extent that such action by the Administrator does not
disqualify the Options, Stock Purchase Rights, or Restricted Stock Units from
exemption under the provisions of Rule 16b-3 or any amendment or successor rule
of similar tenor.


16.           Adjustments upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.


(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option, Stock Purchase Right, and Restricted Stock Unit, the
number of Shares of Common Stock that have been authorized for issuance under
the Plan but as to which no Options, Stock Purchase Rights, or Restricted Stock
Units have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option or Stock Purchase Right or the
forfeiture of a Restricted Stock Unit, as well as the price per Share of Common
Stock covered by each such outstanding Option or Stock Purchase Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued Shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been effected without receipt of consideration within the meaning of the
preceding clause.  Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.  Except as
expressly provided herein, no issuance by the Company of Shares of stock of any
class, or securities convertible into Shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares of Common Stock subject to an Option, Stock Purchase
Right, or Restricted Stock Unit.


(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee or Participant as soon as practicable prior to the effective date of
such proposed transaction.  The Administrator in its discretion may provide for
an Optionee to have the right to exercise his or her Option until 10 days prior
to such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option would not otherwise be exercisable.  In addition,
the Administrator may provide that any Company repurchase option applicable to
any Shares purchased upon exercise of an Option or Stock Purchase Right shall
lapse as to all such Shares, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated.  To the extent an Option
or Stock Purchase Right has not been previously exercised, or to which a
Restricted Stock Unit has not vested, the Option, Stock Purchase Right, or
Restricted Stock Unit will terminate immediately prior to the consummation of
such proposed action.

 
 
 

--------------------------------------------------------------------------------

 



(c)           Merger or Asset Sale.  In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option, Stock Purchase Right, and Restricted
Stock Unit shall be assumed or an equivalent Option, right, or Restricted Stock
Unit substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  With respect to Options or Restricted Stock Units
granted to an Outside Director pursuant to section 15 that are assumed or
substituted for, if following such assumption or substitution the Optionee’s or
Participant’s status as a Director or a director of the successor corporation,
as applicable, is terminated other than upon a voluntary resignation by the
Optionee or Participant, then the Optionee shall fully vest in and have the
right to exercise the Option as to all of the Optioned Stock, including Shares
as to which it would not otherwise be vested or exercisable, and the
Participant’s Restricted Stock Units shall fully vest and the Shares shall be
issued.


In the event that the successor corporation refuses to assume or substitute for
the Option, Stock Purchase Right, or Restricted Stock Unit, the Optionee shall
fully vest in and have the right to exercise the Option or Stock Purchase Right
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable, and the Participant’s Restricted Stock Units
shall fully vest and the Shares shall be issued.  If an Option or Stock Purchase
Right becomes fully vested and exercisable in lieu of assumption or substitution
in the event of a merger or sale of assets, the Administrator shall notify the
Optionee in writing or electronically that the Option or Stock Purchase Right
shall be fully vested and exercisable for a period of 15 days from the date of
such notice, and the Option or Stock Purchase Right shall terminate upon the
expiration of such period.


For the purposes of this subsection, the Option, Stock Purchase Right, or
Restricted Stock Unit shall be considered assumed if, following the merger or
sale of assets, the Option, right, or Restricted Stock Unit confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right or for each Restricted Stock Unit immediately prior to the
merger or sale of assets, the consideration (whether stock, cash or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or Stock
Purchase Right, or the vesting of the Restricted Stock Unit, for each Restricted
Stock Unit or Share of Optioned Stock subject to the Option or Stock Purchase
Right, to be solely common stock of the successor corporation or its Parent
equal in Fair Market Value to the per Share consideration received by holders of
Common Stock in the merger or sale of assets.


17.           Date of Grant.  The date of grant of an Option, Stock Purchase
Right, or Restricted Stock Unit shall be, for all purposes, the date on which
the Administrator makes the determination granting such Option, Stock Purchase
Right, or Restricted Stock Unit or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Optionee
or Participant within a reasonable time after the date of such grant.

 
 
 

--------------------------------------------------------------------------------

 

 
18.           Amendment and Termination of the Plan.


(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.


(b)           Stockholder Approval.  The Company shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.


(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee or
Participant, unless mutually agreed otherwise between the Optionee or
Participant and the Administrator, which agreement must be in writing and signed
by the Optionee or Participant and the Company.  Termination of the Plan shall
not affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Options or Restricted Stock Units granted under the
Plan prior to the date of such termination.


19.           Conditions upon Issuance of Shares.


(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Option or Stock Purchase Right or the vesting of a Restricted
Stock Unit unless the exercise of such Option or Stock Purchase Right or the
vesting of such Restricted Stock Unit and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)           Investment Representations.  As a condition to the exercise of an
Option or Stock Purchase Right or the issuance of Shares upon vesting of a
Restricted Stock Unit, the Company may require the person exercising such Option
or Stock Purchase Right or whose Restricted Stock Unit is vesting to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


20.           Inability To Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.


21.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


22.           Effective Date of Plan and Stockholder Approval.  The Plan was
duly adopted and approved by the Board of Directors on August 3, 2011.  The Plan
shall be subject to approval by the stockholders of the Company within 12 months
after the date the Plan is adopted.  Such stockholder approval shall be obtained
in the manner and to the degree required under Applicable Laws.


23.             Governing Law and Jurisdiction.


(a)           The Plan shall be governed by the laws of the State of California,
excluding its conflicts or choice of law rules or principles that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.  The Company and any party or Service Provider
receiving any aware hereunder, by the acceptance of such award, hereby consents
to the nonexclusive jurisdiction of all state and federal courts having
jurisdiction in San Diego County, California, as well as to the jurisdiction of
all courts to which an appeal may be taken from such courts, for the purpose of
any Proceeding arising out of, or in connection with, the Plan or any of the
related agreements or any of the transactions contemplated hereby or thereby.
For purposes of this Article, “Proceeding” includes any threatened, pending, or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, or any other actual, threatened,
or completed proceeding, whether brought by or in the right of any entity or
otherwise and whether civil, criminal, administrative, or investigative, in
which the Company was, is, or will be involved as a party or otherwise.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Each Party covenants that it shall not challenge or set aside any
decision, award, or judgment obtained in accordance with the provisions hereof.


(c)           Each of the Parties hereto hereby expressly waives any and all
objections it may have to venue, including the inconvenience of such forum, in
any of such courts.  In addition, each of the Parties consents to the service of
process by personal service or any manner in which notices may be delivered
hereunder in accordance with Section 23.


24.           Privileges of Stock Ownership.


(a)           Voting and Dividends. No Participant will have any of the rights
of a stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a shareholder and will have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock.


(b)           Financial Statements. Pursuant to regulation 260.140.46 of the
Rules of the California Corporations Commissioner, the Company will provide
financial statements to each California Participant  prior to such Participant's
purchase of Shares under this Plan, and to each Participant annually during the
period such Participant has Awards outstanding; provided, however, the Company
will not be required to provide such financial statements to Participants whose
services in connection with the Company assure them access to equivalent
information.


The undersigned, the duly constituted and elected President and Secretary of
Omnitek Engineering Corp., hereby certify that in accordance with the
requirements of law and the Company’s articles of incorporation and bylaws, the
foregoing 2011 Long-Term Incentive Plan was duly adopted and approved by the
Board of Directors effective August 3, 2011.
 

   [wernerfunksig.jpg]     By: Werner Funk     Its: President and Secretary  

 
 
 
 

--------------------------------------------------------------------------------

 

 
APPENDIX A
 
TO


OMNITEK ENGINEERING CORP.


2011 LONG-TERM INCENTIVE PLAN
 
(for California residents only)


This Appendix A to the Omnitek Engineering Corp., 2011 Long-Term Incentive Plan
shall apply only to Optionees who are residents of the State of California and
who are receiving an Option or Stock Purchase Right under the Plan.  Capitalized
terms contained herein shall have the same meanings given to them in the Plan,
unless otherwise provided by this Appendix A.  Notwithstanding any provisions
contained in the Plan to the contrary and to the extent required by Applicable
Laws, the following terms shall apply to all Options and Stock Purchase Rights
granted to residents of the State of California, until such time as the
Administrator amends this Appendix A or the Administrator otherwise provides.
 
A. Nonstatutory Stock Options granted to a person who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, shall
have an exercise price not less than one hundred and ten percent (110%) of the
Fair Market Value per Share on the date of grant.  Nonstatutory Stock Options
granted to any other person shall have an exercise price that is not less than
eighty-five percent (85%) of the Fair Market Value per Share on the date of
grant.  Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.
 
B. The term of each Option shall be stated in the Option Agreement, provided,
however, that the term shall be no more than ten (10) years from the date of
grant thereof.  The term of each Restricted Stock Purchase Agreement shall be no
more than ten (10) years from the date the agreement is entered into.
 
C. Unless determined otherwise by the Administrator, Options or Stock Purchase
Rights may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or the laws of descent and
distribution, and may be exercised during the lifetime of the Optionee, only by
the Optionee.  If the Administrator in its sole discretion makes an Option or
Stock Purchase Right transferable, such Option or Stock Purchase Right may only
be transferred (i) by will, (ii) by the laws of descent and distribution, or
(iii) as permitted by Rule 701 of the Securities Act of 1933, as amended.
 
D. Except in the case of Options granted to officers of the Company, Directors
and Consultants, Options shall become exercisable at a rate of no less than
twenty percent (20%) per year over five (5) years from the date the Options are
granted.
 
E. If an Optionee ceases to be a Service Provider, such Optionee may exercise
his or her Option within thirty (30) days of termination, or such longer period
of time as specified in the Option Agreement, to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of the Option as set forth in the Option Agreement).
 
F. If an Optionee ceases to be a Service Provider as a result of the Optionee’s
Disability, Optionee may exercise his or her Option within six (6) months of
termination, or such longer period of time as specified in the Option Agreement,
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).

 
 
 

--------------------------------------------------------------------------------

 

 
G. If an Optionee dies while a Service Provider, the Option may be exercised
within six (6) months following the Optionee’s death, or such longer period of
time as specified in the Option Agreement, to the extent the Option is vested on
the date of termination (but in no event later than the expiration of the term
of such Option as set forth in the Option Agreement) by the Optionee’s
designated beneficiary, personal representative, or by the person(s) to whom the
Option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution.
 
H. The terms of any Stock Purchase Rights offered under this Appendix A shall
comply in all respects with Section 260.140.42 of Title 10 of the California
Code of Regulations including, without limitation, that except with respect to
Shares purchased by officers of the Company, Directors and Consultants, the
repurchase option shall in no case lapse at a rate of less than twenty percent
(20%) per year over five (5) years from the date of purchase.
 
I. No Option or Stock Purchase Right shall be granted to a resident of
California more than ten (10) years after the earlier of the date of adoption of
the Plan or the date the Plan is approved by the stockholders.
 
J. The Company shall provide to each Optionee and to each individual who
acquires Shares under the Plan, not less frequently than annually during the
period such Optionee has one or more Options or Stock Purchase Rights
outstanding, and, in the case of an individual who acquires Shares pursuant to
the Plan, during the period such individual owns such Shares, copies of annual
financial statements.  The Company shall not be required to provide such
statements to key Employees whose duties in connection with the Company assure
their access to equivalent information.
 
K. In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, may (in its sole discretion) adjust the number and class of
shares of common stock that may be delivered under the Plan and/or the number,
class, and price of shares covered by each outstanding Option; provided,
however, that the Administrator shall make such adjustments to the extent
required by Section 25102(o) of the California Corporations Code.
 
L. This Appendix A shall be deemed to be part of the Plan and the Administrator
shall have the authority to amend this Appendix A in accordance with Section 18
of the Plan.
 

 
 

--------------------------------------------------------------------------------

 
